Per curiam.
For earlier decisions in this same case see Vowell v. Carmichael, 235 Ga. 387 (219 SE2d 732) (1975) and Vowell v. Carmichael, 235 Ga. 410 (219 SE2d 735) (1975).
Argued October 12, 1976
Decided October 26, 1976.
Elsie H. Griner, J. Laddie Boatright, for appellants.
Perry, Walters, Lippitt & Custer, Holcombe H. Perry, Jr., for appellees.
On this appeal appellants enumerate error upon orders of the trial court dated July 23 and August 4,1976. Those enumerations of error are without merit.

Judgment affirmed.


All the Justices concur.